Exhibit 10.1

Execution Version

$875,000,000 364-DAY

REVOLVING CREDIT AGREEMENT

dated as of April 13, 2020

among

VALERO ENERGY CORPORATION,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

CITIBANK, N.A.,

as Syndication Agent

 

 

JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Page

 

Article I DEFINITIONS

     1  

            

   Section 1.01 Defined Terms      1      Section 1.02 Classification of Loans
and Borrowings      25      Section 1.03 Terms Generally      25      Section
1.04 Accounting Terms; GAAP      25      Section 1.05 [Reserved]      25     
Section 1.06 Interest Rates; LIBOR Notification      25  

Article II THE CREDITS

     26      Section 2.01 Commitments      26      Section 2.02 [Reserved].     
26      Section 2.03 [Reserved].      26      Section 2.04 Loans and Borrowings.
     26      Section 2.05 Requests for Borrowings      27      Section 2.06
[Reserved].      28      Section 2.07 Funding of Borrowings.      28     
Section 2.08 Interest Elections.      28      Section 2.09 Termination and
Reduction of Commitments      29      Section 2.10 Repayment of Loans; Evidence
of Debt      30      Section 2.11 Prepayment of Loans      31      Section 2.12
Fees      31      Section 2.13 Interest      32      Section 2.14 Alternate Rate
of Interest      33      Section 2.15 Increased Costs      34      Section 2.16
Break Funding Payments      35      Section 2.17 Taxes      36      Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Setoffs      40     
Section 2.19 Mitigation Obligations; Replacement of Lenders      41      Section
2.20 Illegality      42      Section 2.21 [Reserved].      42      Section 2.22
Defaulting Lenders.      42  

Article III REPRESENTATIONS AND WARRANTIES

     43  

            

   Section 3.01 Organization; Powers      43  

 

-i-



--------------------------------------------------------------------------------

    

Page

   Section 3.02 Authorization; Enforceability    43    Section 3.03 Governmental
Approvals; No Conflicts    43    Section 3.04 Financial Condition    44   
Section 3.05 Environmental Matters    44    Section 3.06 No Default    44   
Section 3.07 Investment Company Status    44    Section 3.08 Taxes    44   
Section 3.09 ERISA    44    Section 3.10 Disclosure    45    Section 3.11
Anti-Corruption Laws and Sanctions; Use of Proceeds    45    Section 3.12
Affected Financial Institutions    46    Section 3.13 Bankruptcy    46

Article IV CONDITIONS

   46

            

   Section 4.01 Revolving Effective Date    46    Section 4.02 Each Credit Event
   47

Article V AFFIRMATIVE COVENANTS

   48    Section 5.01 Financial Statements and Other Information    48   
Section 5.02 Notices of Material Events    50    Section 5.03 Existence; Conduct
of Business    50    Section 5.04 Payment of Obligations    50    Section 5.05
Maintenance of Properties; Insurance    50    Section 5.06 Books and Records;
Inspection Rights    51    Section 5.07 Compliance with Laws    51    Section
5.08 Use of Proceeds    51

Article VI NEGATIVE COVENANTS

   51    Section 6.01 Indebtedness.    51    Section 6.02 Liens    52    Section
6.03 Fundamental Changes    53    Section 6.04 Hedging Agreements    54   
Section 6.05 Transactions with Affiliates    54 Article VII EVENTS OF DEFAULT   
55 Article VIII THE ADMINISTRATIVE AGENT    57    Section 8.01 Authorization and
Action.    57

 

-ii-



--------------------------------------------------------------------------------

    

Page

   Section 8.02 Administrative Agent’s Reliance, Indemnification, Etc.    59   
Section 8.03 The Administrative Agent Individually    60    Section 8.04
Successor Administrative Agent.    61    Section 8.05 Acknowledgements of
Lenders.    62    Section 8.06 Certain ERISA Matters.    63 Article IX
MISCELLANEOUS    64                 Section 9.01 Notices.    64    Section 9.02
Waivers; Amendments    67    Section 9.03 Expenses; Indemnity; Damage Waiver   
68    Section 9.04 Successors and Assigns    69    Section 9.05 Survival    73
   Section 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.
   73    Section 9.07 Severability    74    Section 9.08 Right of Setoff    74
   Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process    74
   Section 9.10 Waiver of Jury Trial    75    Section 9.11 Headings    75   
Section 9.12 Confidentiality    76    Section 9.13 Interest Rate Limitation   
77    Section 9.14 USA PATRIOT Act    77    Section 9.15 No Fiduciary Duty, etc.
   77    Section 9.16 Acknowledgement and Consent to Bail-In of Affected
Financial Institutions    78    Section 9.17 Acknowledgement Regarding Any
Supported QFCs    79

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01    –Pricing Schedule Schedule 2.01    –Commitments Schedule 6.01
   –Existing Indebtedness of Subsidiaries Schedule 6.02(j)    –Existing Liens

EXHIBITS:

 

Exhibit A    –Form of Assignment and Assumption Exhibit B    –[Reserved] Exhibit
C    –Form of Borrowing Request Exhibit D    –Form of Promissory Note
Exhibit E-1 – E-4    –Form of Tax Compliance Certificates

 

-iv-



--------------------------------------------------------------------------------

$875,000,000 364-DAY REVOLVING CREDIT AGREEMENT, dated as of April 13, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Agreement”), among VALERO ENERGY CORPORATION, the LENDERS
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and CITIBANK,
N.A., as Syndication Agent.

In consideration of the mutual covenants and agreements contained herein, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Act” has the meaning set forth in Section 9.14.

“Adjusted Consolidated Net Debt” means, at any date, Consolidated Net Debt less
the principal amount of Hybrid Equity Securities in an aggregate amount not to
exceed 15% of Total Capitalization.

“Adjusted LIBO Rate” means, for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning set forth in the introductory paragraphs hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1.00% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that for the

 

-1-



--------------------------------------------------------------------------------

purpose of this definition, the Adjusted LIBO Rate for any day shall be based on
the LIBO Screen Rate (or if the LIBO Screen Rate is not available at such time
for such one month Interest Period, the Interpolated Rate) at approximately
11:00 a.m. London time on such day. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14, then the Alternate Base Rate shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate as determined pursuant to
the foregoing would be less than 1.75%, such rate shall be deemed to be 1.75%
for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Parties” has the meaning set forth in Section 9.01(d)(iii).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, in the
case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth on the Pricing Schedule under the
caption “ABR Margin,” “LIBOR Margin” or “Facility Fee”, as the case may be,
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt.

“Approved Electronic Platform” has the meaning assigned to it in
Section 9.01(d)(i).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form (including electronic
records generated by the use of an electronic platform) reasonably approved by
the Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Revolving
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business or assets appointed for it, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such capacity or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment
or has had any order for relief in such proceeding entered in respect thereof;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign bankruptcy, insolvency or receivership law for the relief of debtors.

“Bankruptcy or Insolvency Proceeding” means (a) the commencement of any
voluntary or involuntary case or proceeding under any Bankruptcy Law with
respect to the Borrower or any of its Subsidiaries, (b) the commencement of any
other voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to the Borrower or any of its Subsidiaries or
with respect to any of its Property, (c) any liquidation, dissolution,
reorganization or winding up of the Borrower or any of its Subsidiaries whether
voluntary or involuntary and

 

-3-



--------------------------------------------------------------------------------

whether or not involving insolvency or bankruptcy or (d) any assignment for the
benefit of creditors or any other marshalling of assets and liabilities of the
Borrower or any of its Subsidiaries in connection with the foregoing.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than 0.75%, the Benchmark
Replacement will be deemed to be 0.75% for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its reasonable discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion (in consultation with the Borrower) may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

 

-4-



--------------------------------------------------------------------------------

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.14 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.14.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

-5-



--------------------------------------------------------------------------------

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any ERISA Affiliate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Valero Energy Corporation, a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.05.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP. Notwithstanding the foregoing or any other provision
contained herein or any other Loan Document, any lease (or similar arrangement)
that would have been characterized, classified or reclassified as an operating
lease in accordance with GAAP prior to the date of the Borrower’s adoption of
Accounting Standards Codification 842 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations)
(whether or not such lease was in effect on such date) shall not constitute a
Capital Lease Obligation, and any such lease shall be, for all purposes of this
Agreement, treated as though it were reflected on the Borrower’s consolidated
financial statements in the same manner as an operating lease would have been
reflected prior to Borrower’s adoption of Accounting Standards Codification 842.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and

 

-6-



--------------------------------------------------------------------------------

backed by the full faith and credit of the United States, in each case maturing
within one year from the date of acquisition; (b) certificates of deposit, time
deposits, eurodollar time deposits or overnight bank deposits having maturities
of six months or less from the date of acquisition issued by any Lender or by
any commercial bank organized under the laws of the United States of America or
any state thereof having combined capital and surplus of not less than
$250,000,000; (c) commercial paper of an issuer rated at least A-2 by S&P or P-2
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition; (d) money market accounts or funds with or issued by Qualified
Issuers; (e) short term debt obligations of an issuer rated at least BBB by S&P
or Baa2 by Moody’s, and maturing within thirty days from the date of
acquisition; (f) repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (b) above; and
(g) solely with respect to a Subsidiary which is incorporated or organized under
the laws of a jurisdiction outside of the United States, in addition to the
investments described in clauses (a) through (f) of this definition,
substantially similar investments denominated in foreign currencies (including
similarly capitalized foreign banks).

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower (excluding, however,
any such person or group entitled to report such ownership on Schedule 13G in
accordance with Rule 13d-1(b)(1) or (2)); or (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the Borrower
nor (ii) appointed by directors so nominated.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Person that becomes a Lender after the date hereof, such later
date on which such Person becomes a Lender under this Agreement) of (a) the
adoption of or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender (or, for purposes of Section 2.15(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd- Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted, implemented or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

-7-



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, expressed as an amount representing the maximum potential
aggregate amount of such Lender’s Outstanding Loans hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 or
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The
aggregate amount of the Lenders’ Commitments on the Revolving Effective Date is
$875,000,000.

“Communications” has the meaning set forth in Section 9.01(d)(iii).

“Competitor” means (a) any Person who is primarily engaged in businesses of the
type primarily conducted by the Borrower and its Subsidiaries and (b) any
Affiliate of a Person identified in clause (a) above (it being agreed that an
investment firm or other financial institution shall not be deemed to Control a
Person described in clause (a) above merely as a result of owning a minority
interest in such Person if it does not otherwise Control such Person).

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(1)    the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

(2)    if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Balance” means, at any time, the aggregate amount of cash and
Cash Equivalents, in each case, held or owned by (whether directly or
indirectly), credited to the account of, or otherwise reflected as an asset on
the balance sheet of, the Borrower and its Subsidiaries, but excluding any
Excluded Cash.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Net Debt” means, at any date, the Indebtedness of the Borrower and
its Subsidiaries less the aggregate amount of (a) cash and Cash Equivalents held
by the Borrower and its Subsidiaries at such date and (b) cash and Cash
Equivalents that have been deposited in a trust account or account created or
pledged for the sole benefit of the holders of any Indebtedness of the Borrower
or its Subsidiaries that has been defeased pursuant to such deposit and the
other applicable terms of the instrument governing such Indebtedness, in each
case determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Tangible Assets” means, on any date, the aggregate amount of
assets (less applicable accumulated depreciation, depletion and amortization and
other reserves and other properly deductible items) of the Borrower and its
Subsidiaries, minus (a) all current liabilities of the Borrower and its
Subsidiaries (excluding current maturities of long-term debt) and (b) all
goodwill of the Borrower and its Subsidiaries, all of the foregoing determined
on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” means for the Borrower at any date the Net Worth of the
Borrower and its Subsidiaries as of such date determined on a consolidated basis
in accordance with GAAP.

“Consolidated Total Assets” means, at any date, the aggregate total assets of
the Borrower and its Subsidiaries, determined on a consolidated basis as of such
date in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.17.

“Credit Party” means the Administrative Agent or any Lender and “Credit Parties”
shall be the collective reference to all of them.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

-9-



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, as reasonably determined by the Administrative Agent
in consultation with the Borrower, any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Credit Party any other amount required to
be paid by such Lender hereunder, unless, in the case of clause (i) above, such
Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Borrower or the Administrative Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations as of the date of certification) to
fund prospective Loans under this Agreement; provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the Borrower’s
or the Administrative Agent’s, as applicable, receipt of such certification in
form and substance reasonably satisfactory to the Borrower and the
Administrative Agent, or (d) has, or has a direct or indirect parent company
that has, become the subject of a (i) Bankruptcy Event or (ii) a Bail-In Action.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any Hedging Agreement.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental and intellectual property matters (a) disclosed in (i) the
Borrower’s report on Form 10-K for the fiscal year ended December 31, 2019 and
(ii) the Borrower’s reports on Form 8-K filed during the period from and
including the financial statements referred to in the foregoing clause (i) to
but excluding the date that is two Business Days prior to the Revolving
Effective Date, in each case as filed with the Securities and Exchange
Commission, or (b) otherwise disclosed in writing to the Administrative Agent
for the benefit of the Lenders prior to the execution and delivery of this
Agreement.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the statutory division of any Delaware LLC (the “Dividing
Person”) into two or more Delaware LLCs pursuant to Section 18-217 of the
Delaware Limited Liability Company Act.

“dollars” or “$” refers to lawful money of the United States of America.

 

-10-



--------------------------------------------------------------------------------

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.14 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means (a) a Lender, (b) a commercial bank, an insurance
company, a commercial finance company or a company engaged in making commercial
loans, in each case, which, together with its Affiliates, has a combined capital
and surplus in excess of $500,000,000, (c) any Affiliate of a Lender, (d) an
Approved Fund, (e) any other Person that is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and that extends
credit or makes or purchases loans in the ordinary course of its business or
(f) if an Event of Default of the type described in clauses (a), (b), (h) or
(i) of Article VII has occurred and is continuing, any other Person, other than,
in each case, (i) a Defaulting Lender, (ii) the Borrower or any Subsidiary or
other Affiliate of the Borrower, (iii) a Competitor or (iv) a natural person (or
a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters.

 

-11-



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (c) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, other than a
standard termination under Section 4041(b) of ERISA; (d) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (f) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

-12-



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Accounts” means (a) fiduciary or trust accounts, (b) escrow accounts,
(c) restricted accounts holding cash and Cash Equivalents over which the
Borrower and its Subsidiaries have no control and (d) deposit accounts with a
balance at all times of less than $1,000,0000 individually or $10,000,000 in the
aggregate.

“Excluded Cash” means (a) any cash or Cash Equivalents of the Borrower or any
Subsidiary constituting purchase price deposits or other contractual or legal
requirements to deposit money and such money is held by an unaffiliated third
party, (b) deposits from unaffiliated third parties that are subject to return
pursuant to binding agreements with such third parties, (c) cash or Cash
Equivalents of any joint venture, variable interest entity or captive insurance
company Subsidiary and (d) any cash or Cash Equivalents held in an Excluded
Account.

“Excluded Subsidiary Debt” means (i) unsecured Indebtedness of Subsidiaries
existing on the Revolving Effective Date and described on Schedule 6.01, (ii)
Unsecured Acquisition Debt, (iii) refinancings, extensions, renewals, or
refundings of any Indebtedness permitted by clauses (i) and (ii) above; provided
that the principal amount thereof is not increased, (iv) intercompany
Indebtedness that is owed by a Subsidiary to, and Guarantees of intercompany
debt issued by such Subsidiary of debt of, the Borrower or another wholly owned
Subsidiary, (v) amounts owing pursuant to Securitization Transactions and
(vi) to the extent that a Subsidiary has provided a Guarantee of the Borrower’s
Indebtedness and other obligations existing pursuant to this Agreement, such
Subsidiary’s Indebtedness that is pari passu with (or subordinate to) the
Indebtedness and other obligations existing pursuant to this Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes, (b) in the case of any Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment or
otherwise under any Loan Document pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment or
becomes a party to this Agreement (other than pursuant to an assignment request
by the Borrower under Section 2.19(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.17(a),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

-13-



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source identified as such by the
NYFRB.

“Financial Officer” means the chief financial officer, principal accounting
officer, financial vice president, treasurer or controller of the Borrower.

“Fiscal Quarter” means a fiscal quarter of the Borrower, ending on the last day
of March, June, September or December of each year.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

-14-



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or any of its Subsidiaries or a financing
vehicle of the Borrower or any of its Subsidiaries, other than common stock,
that meet the following criteria: (a) (i) the Borrower demonstrates that such
securities are classified, at the time they are issued, as possessing a minimum
of “intermediate equity content” by S&P and “Basket C equity credit” by Moody’s
(or the equivalent classifications then in effect by such agencies) and (ii) on
such determination date such securities are classified as possessing a minimum
of “intermediate equity content” by S&P or “Basket C equity credit” by Moody’s
(or the equivalent classifications then in effect by such agencies) and (b) such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the obligations of
the Borrower under this Agreement. As used in this definition, “mandatory
redemption” shall not include conversion of a security into common stock.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (d) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided that the amount of any
Indebtedness of such Person which constitutes Indebtedness of such Person solely
by reason of this clause (d) shall not for purposes of this Agreement exceed the
greater of the book value or the fair market value of the properties subject to
such Lien, (e) all Guarantees by such Person of Indebtedness of others, (f) all
Capital Lease Obligations of such Person, (g) all obligations of such Person in
respect of bankers’ acceptances, and (h) all non-contingent obligations (and,
for purposes of Section 6.02, all contingent obligations) of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit or similar instrument. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

-15-



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information” has the meaning set forth in Section 3.10(a).

“Information Memorandum” means the Confidential Information Memorandum dated
March 31, 2020 relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, and the Maturity
Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter or on
the numerically corresponding day in the calendar month that is one, two, three
or six months thereafter (or, with the consent of each Lender, such other
periods for which LIBO Rates are available at the time the Borrowing Request for
such Eurodollar Borrowing is made), in each case as the Borrower may elect;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) except in the case of an Interest Period of less
than one months’ duration, any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made, and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen

 

-16-



--------------------------------------------------------------------------------

Rate for the longest period (for which the LIBO Screen Rate is available) that
is shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for
the shortest period (for which that LIBO Screen Rate is available) that exceeds
the Impacted Interest Period, in each case, at such time; provided that if the
Interpolated Rate as so determined would be less than 0.75%, such rate shall be
deemed to be 0.75% for the purposes of this Agreement.

“Investment Grade Rating” means a rating of senior long-term unsecured debt
securities of the Borrower without any third-party credit enhancement of
(i) BBB- or higher by S&P or (ii) Baa3 or higher by Moody’s.

“Joint Lead Arrangers” means, collectively, JPMorgan Chase Bank, N.A. and
Citibank, N.A., each in its capacity as a Joint Lead Arranger and Joint
Bookrunner hereunder.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
otherwise, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided, that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars) for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than 0.75%, such rate shall be
deemed to be 0.75% for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means (a) this Agreement, (b) the Notes, if any, (c) the one or
more fee letters entered into in connection with or anticipation of this
Agreement and (d) any amendment, supplement or other document modifying the
foregoing.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

-17-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, or (b) the ability of the Borrower to perform any
of its obligations under this Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans and
Indebtedness that constitutes Project Financing) or Derivatives Obligations of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

“Material Subsidiary” means, at any time, each Subsidiary other than (a) any
Project Financing Subsidiary and (b) any Subsidiary satisfying both of the
following conditions: (i) the Net Tangible Assets of which do not represent 5%
or more of Consolidated Net Tangible Assets for the period of four Fiscal
Quarters most recently ended and (ii) that does not own Equity Interests of any
Material Subsidiary.

“Maturity Date” means April 12, 2021; provided that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereof.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Tangible Assets” means, on any date, with respect to any Subsidiary, the
aggregate amount of assets (less applicable accumulated depreciation, depletion
and amortization and other reserves and other properly deductible items) of such
Subsidiary, minus (a) all current liabilities of such Subsidiary (excluding
current maturities of long-term debt) and (b) all goodwill of such Subsidiary,
all determined in accordance with GAAP.

“Net Worth” of the Borrower means at any time, without duplication, the sum of
its capital stock, additional paid in capital, retained earnings, and any other
account which, in accordance with GAAP, constitutes stockholders’ equity, less
treasury stock; provided that “Net Worth” shall not include the liquidation
value of any Preferred Equity Interests.

“Note” has the meaning set forth in Section 2.10(e).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

-18-



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient (or an agent
or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

“Outstanding Loans” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans at such time.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Participant” has the meaning set forth in Section 9.04(c)(i).

“Participant Register” has the meaning set forth Section 9.04(c)(ii).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Preferred Equity Interest” means any Equity Interest that, by its terms (or the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event or circumstance either
(a) matures, (b) is redeemable (whether mandatorily or

 

-19-



--------------------------------------------------------------------------------

otherwise) at the option of the holder thereof for any consideration other than
shares of common stock or (c) is convertible or exchangeable for Indebtedness or
other Preferred Equity Interests, in each case, in whole or in part, on or prior
to the date that is one year after the earlier of (i) the Maturity Date or
(ii) the date on which the Loans have been paid in full and the Commitments have
terminated.

“Pricing Schedule” means the Pricing Schedule attached hereto as Schedule 1.01.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Any change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Project Financing” means any Indebtedness that is incurred to finance or
refinance the acquisition, improvement, installation, design, engineering,
construction, development, completion, maintenance, operation, securitization or
monetization, in respect of all or any portion of any project, any group of
projects, or any asset related thereto, and any guaranty with respect thereto,
other than such portion of such Indebtedness or guaranty (contingent or
otherwise) that is at any time recourse to or obligates the Borrower or any
Subsidiary (other than a Project Financing Subsidiary) in any way, or subjects
any property or asset of the Borrower or any Subsidiary (other than a Project
Financing Subsidiary), directly or indirectly, contingently or otherwise, to the
satisfaction thereof (excluding any obligation to make a capital contribution to
a Project Financing Subsidiary to the extent not otherwise prohibited
hereunder).

“Project Financing Subsidiary” means any Subsidiary of the Borrower whose
principal purpose is to incur Project Financing and own and operate its
permitted assets or to become a direct or indirect partner, member or other
equity participant or owner in a Person so created, and substantially all the
assets of such Subsidiary are limited to (a) those assets for which the
acquisition, improvement, installation, design, engineering, construction,
development, completion, maintenance, operation, securitization or monetization
is being financed in whole or in part by one or more Project Financings, or
(b) the equity in, Indebtedness or other obligations of, one or more other such
Subsidiaries or Persons, or (c) proceeds of a substantially concurrent offering
of capital stock of the Borrower, or assets acquired with such proceeds, or
(d) capital contributions from minority shareholders other than the Borrower or
a Subsidiary, or assets acquired with such capital contributions.

“Projections” has the meaning set forth in Section 3.10(a).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

-20-



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.17.

“Qualified Issuer” means any commercial bank (a) which has capital and surplus
in excess of $250,000,000 and (b) the outstanding long-term debt securities of
which are rated at least A by S&P or at least A2 by Moody’s, or carry an
equivalent rating by a nationally recognized rating agency if both of the two
named rating agencies cease publishing ratings of investments.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Required Lenders” means, subject to Section 2.22, Lenders having Outstanding
Loans and unused Commitments representing more than 50% of the sum of the total
Outstanding Loans and unused Commitments at such time; provided that, solely for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
the unused Commitment of each Lender shall be deemed to be zero.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the Chief Executive Officer, President, Chief
Financial Officer, Treasurer, General Counsel, or any Executive Vice President
of the Borrower.

“Revolving Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereof.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S.

 

-21-



--------------------------------------------------------------------------------

Department of the Treasury, the U.S. Department of State, by the European Union
or any European Union member state in which the Borrower or any of its
Subsidiaries operates or conducts business, or by Her Majesty’s Treasury of the
United Kingdom, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Securitization Transaction” means any transaction in which the Borrower or a
Subsidiary sells or otherwise transfers any accounts receivable (whether now
existing or arising in the future) and any assets related thereto including,
without limitation, all books and records relating to such accounts receivable,
all collateral securing such accounts receivable, all contracts and all
Guarantees or other obligations in respect of such accounts receivable, rights
with respect to returned goods the sale or lease of which gave rise to such
accounts receivable, insurance thereon, proceeds of all of the foregoing and
lockboxes and bank accounts into which collections thereon are deposited, and
other assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable (a) to one or more third party
purchasers or (b) to a special purpose entity that borrows against such accounts
receivable (or undivided interests therein) and related assets or issues
securities payable from (or representing interests in) payments in respect of
such accounts receivable and related assets or sells such accounts receivable
(or undivided interests therein) and related assets to one or more third party
purchasers, whether or not amounts received in connection with the sale or other
transfer of such accounts receivable and related assets to an entity referred to
in clause (a) or (b) above would under GAAP be accounted for as liabilities on a
consolidated balance sheet of the Borrower. The amount of any Securitization
Transaction shall be deemed at any time to be the aggregate outstanding
principal or stated amount of the borrowings, securities or residual obligations
under a sale, in each case referred to in clause (b) of the preceding sentence,
or if there shall be no such principal or stated amount, the uncollected amount
of the accounts receivable transferred to such third party purchaser(s) pursuant
to such Securitization Transaction net of any such accounts receivable that have
been written off as uncollectible.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to

 

-22-



--------------------------------------------------------------------------------

as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Supported QFC” has the meaning assigned to it in Section 9.17.

“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
for the Lenders hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Total Capitalization” means, at the date of any determination thereof, the sum
of (a) Consolidated Net Debt plus (b) Consolidated Net Worth of the Borrower
plus (c) the involuntary liquidation value of any Preferred Equity Interests.

“Transactions” means the execution, delivery and performance by the Borrower of
the Loan Documents and the borrowing of Loans hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

-23-



--------------------------------------------------------------------------------

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 0.75%, the Unadjusted Benchmark
Replacement will be deemed to be 0.75% for the purposes of this Agreement.

“Unsecured Acquisition Debt” means unsecured Indebtedness of a Person that
exists at the time such Person becomes a Subsidiary of the Borrower as a result
of an acquisition, merger or other combination, or at the time such Person is
merged or consolidated with or into, or otherwise acquired by, a Subsidiary of
the Borrower, or unsecured Indebtedness that is assumed in connection with the
acquisition of Property; provided that, in each case, such unsecured
Indebtedness was not incurred or guaranteed in contemplation of such
acquisition, merger, or other combination; provided, further, that in no event
shall such unsecured Indebtedness exceed the value of the Person or Property so
acquired.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.17.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.17(e)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

-24-



--------------------------------------------------------------------------------

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law, rule or regulation herein shall, unless otherwise
specified, refer to such law, rule or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.

Section 1.05 [Reserved].

Section 1.06 Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank

 

-25-



--------------------------------------------------------------------------------

market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, Section 2.14(b) provides a mechanism for determining an alternative
rate of interest. The Administrative Agent will promptly notify the Borrower,
pursuant to Section 2.14(d), of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to
Section 2.14(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.14(c)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Outstanding Loans exceeding such Lender’s Commitment
or (b) the sum of the total Outstanding Loans exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

Section 2.02 [Reserved].

Section 2.03 [Reserved].

Section 2.04 Loans and Borrowings.

(a) Each Loan shall be made in dollars as part of a Borrowing consisting of
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

-26-



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.05 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 1:00 p.m., New York City time, one Business Day
before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by telecopy or
electronic communication to the Administrative Agent of a written Borrowing
Request in substantially the form of Exhibit C. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.04:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07(a).

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a telephonic or written Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

-27-



--------------------------------------------------------------------------------

Section 2.06 [Reserved].

Section 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower designated by
the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to such Borrowing. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

Section 2.08 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.05 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest

 

-28-



--------------------------------------------------------------------------------

Election Request shall be irrevocable and shall be confirmed promptly by
telecopy or electronic transmission to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by a Responsible Officer of the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.04:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the total Outstanding Loans would exceed the total
Commitments.

 

-29-



--------------------------------------------------------------------------------

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the occurrence of identified events, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent and may not be
reinstated. Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.

Section 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note, dated the Revolving Effective Date (or such later
date, as applicable, with respect to a Person who becomes a Lender after the
Revolving Effective Date), payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and otherwise substantially
in the form of Exhibit D hereto (a “Note”). Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

-30-



--------------------------------------------------------------------------------

Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy or email) of any prepayment hereunder (i) in the case of prepayment
of a Eurodollar Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 2:00 p.m., New York City time, one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any ABR Borrowing shall be in a minimum amount of $1,000,000 with additional
increments of $1,000,000. Each partial prepayment of any Eurodollar Borrowing
shall be in a minimum amount of $5,000,000 with additional increments of
$1,000,000. Each prepayment of any Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13 and any break funding
costs pursuant to Section 2.16.

(c) If at any time the total Outstanding Loans exceeds the total Commitments,
then, the Borrower shall prepay the Borrowings in an aggregate principal amount
equal to such excess. The Borrower shall be obligated to make such prepayment
and/or deposit of cash collateral within three Business Days after the date on
which the Administrative Agent notifies the Borrower in writing that the total
Outstanding Loans exceeds the total Commitments. Each prepayment of Borrowings
pursuant to this Section 2.11(c) shall be applied, first, ratably to any ABR
Borrowings then outstanding, and second, to any Eurodollar Borrowings then
outstanding, and if more than one Eurodollar Borrowing is then outstanding, to
each such Eurodollar Borrowing in order of priority beginning with the
Eurodollar Borrowing with the least number of days remaining in the Interest
Period applicable thereto and ending with the Eurodollar Borrowing with the most
number of days remaining in the Interest Period applicable thereto. Prepayments
made pursuant to this Section 2.11(c) shall be accompanied by a payment of all
accrued and unpaid interest on the Loans prepaid and any break funding costs
pursuant to Section 2.16.

Section 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Revolving Effective
Date to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Outstanding Loans after its
Commitment terminates, then such facility fee shall continue to accrue on the
daily amount of such Lender’s Outstanding Loans from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Outstanding Loans. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which

 

-31-



--------------------------------------------------------------------------------

the Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) [Reserved].

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in dollars in
immediately available funds, to the Administrative Agent for distribution, in
the case of facility fees, to the Lenders. Fees payable that have been paid
shall not be refundable under any circumstances.

Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

-32-



--------------------------------------------------------------------------------

Section 2.14 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; provided that no Benchmark Transition Event shall have
occurred at such time; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (B) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(d) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable and its related Benchmark Transition Start Date,
(ii) the implementation of any

 

-33-



--------------------------------------------------------------------------------

Benchmark Replacement, (iii) the effectiveness of any Benchmark Replacement
Conforming Changes and (iv) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Administrative Agent or Lenders pursuant to this Section 2.14, including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 2.14.

(e) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other similar assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) (excluding for purposes of this subsection
(i) any Taxes);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such Lender
(excluding for purposes of this subsection (iii) any Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting to or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by such
Lender or such other Recipient hereunder (whether of principal, interest or
otherwise) then, upon written request of such Lender or such other Recipient,
the Borrower will pay to such Lender or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with

 

-34-



--------------------------------------------------------------------------------

respect to capital adequacy or liquidity), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered;
provided that such Lender is generally seeking, or intends generally to seek,
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender has the right under such similar credit facilities to
do so) with respect to such Change in Law regarding capital or liquidity
requirements.

(c) A certificate of a Lender setting forth in reasonable detail the basis for,
the calculation of and the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay to such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof. In determining
such amount, such Lender agrees to act in good faith and to use reasonable
averaging and attribution methods.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
(other than, in the case of a claim for compensation based on the failure to
borrow as specified in clause (c) above, any Lender whose failure to make a Loan
required to be made by it hereunder has resulted in such failure to borrow) for
the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth in reasonable detail the basis
for and any amount or amounts that such Lender is entitled to receive pursuant
to this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

 

-35-



--------------------------------------------------------------------------------

Section 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings for Indemnified Taxes
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding for Indemnified Taxes been made.

(b) In addition, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent, timely reimburse it for the payment of any Other
Taxes.

(c) The Borrower shall indemnify each Recipient within 15 days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis for and the amount of such payment or liability delivered to the Borrower
by a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.17, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender

 

-36-



--------------------------------------------------------------------------------

is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(e)(ii)(A), (ii)(B), and (iv) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent) properly completed and duly
executed originals of Internal Revenue Service Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax; and

(B) each Foreign Lender, to the extent it is legally entitled to do so, shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and duly executed originals
of Internal Revenue Service Form W-8BEN or Internal Revenue Service Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
properly completed and duly executed originals of Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) properly completed and duly executed originals of Internal Revenue Service
Form W-8ECI,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S.

 

-37-



--------------------------------------------------------------------------------

Tax Compliance Certificate”) and (y) properly completed and duly executed
originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable,

(4) to the extent a Foreign Lender is not the beneficial owner, properly
completed and duly executed originals of Internal Revenue Service Form W-8IMY,
accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN, Internal Revenue Service Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-2 or Exhibit E-3, Internal
Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable, provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner.

(iii) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and duly executed originals of any other form
prescribed by the applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to the Administrative Agent to determine the withholding or deduction
required to be made; and

(iv) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with its or their obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (iv) “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(v) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

-38-



--------------------------------------------------------------------------------

(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall promptly pay to the indemnifying party
an amount equal to such refund (but only to the extent of indemnity payments
made under this Section 2.17 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid pursuant to this paragraph (f) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c)(ii) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (g).

(h) For purposes of this Section 2.17, the term “applicable law” includes FATCA.

(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after the date of this Agreement, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Borrower and the
Administrative Agent to treat) the Loans and this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(j) Each party’s obligation under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

-39-



--------------------------------------------------------------------------------

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Except as provided under Section 2.17, the Borrower shall make each payment
or prepayment required to be made by it hereunder (whether of principal,
interest or fees, or of amounts payable under Section 2.15, Section 2.16 or
Section 2.17, or otherwise) prior to 2:00 p.m., New York City time, on the date
when due, in immediately available funds, without deduction, setoff or
counterclaim (other than any deduction or setoff in respect of Taxes as
explicitly described in such Sections). Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 383 Madison Avenue, New York, New York, except that payments
pursuant to Section 2.15, Section 2.16, Section 2.17 and Section 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any Person that is an Eligible Assignee, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

-40-



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), Section 2.18(d) or Section 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.15 or Section 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is or will be required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender is a Defaulting Lender, or if any Lender fails to
execute and deliver any amendment, consent or waiver to any Loan Document
requested by the Borrower by the date specified by the Borrower (or gives the
Borrower or the Administrative Agent written notice prior to such date of its
intention not to do so), or if any Lender delivers a notice to the Borrower
and/or the Administrative Agent pursuant to Section 2.20, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which such assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall

 

-41-



--------------------------------------------------------------------------------

have received the prior written consent of the Administrative Agent, which
consent (or consents) shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee or the Borrower, as
applicable, and (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each party hereto agrees that (i) an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Approved Electronic Platform as to
which the Administrative Agent and such parties are participants), and (ii) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to an be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender; provided that any such documents shall be
without recourse to or warranty by the parties thereto.

Section 2.20 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

Section 2.21 [Reserved].

Section 2.22 Defaulting Lenders.

(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) fees payable to such Defaulting Lender shall cease to accrue on the daily
amount of the Commitment of such Defaulting Lender pursuant to Section 2.12(a);
and

 

-42-



--------------------------------------------------------------------------------

(ii) the Commitment and Outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that, notwithstanding the
foregoing, this clause (ii) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification described in
Section 9.02(d);

(b) [Reserved].

(c) In the event that the Administrative Agent and the Borrower each agrees that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then on such date such Lender shall purchase at par
such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while that Lender was a Defaulting Lender; provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
(a) duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted and (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure to so qualify, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.02 Authorization; Enforceability. The Transactions to be entered into
by the Borrower are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. The
Loan Documents when delivered hereunder will have been duly executed and
delivered by the Borrower and constitute legal, valid and binding obligations of
the Borrower, enforceable against the Borrower in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require the Borrower to obtain any consent or approval of, or make any
registration or filing with, or request any other action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect (except for any reports required to be filed by the Borrower with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934 and routine Tax filings), (b) will not result in a violation by the
Borrower of the charter,

 

-43-



--------------------------------------------------------------------------------

by-laws or other organizational documents of the Borrower, (c) will not result
in a violation by the Borrower or any Subsidiary of any law or regulation or any
order of any Governmental Authority, except, in each case, to the extent that a
Material Adverse Effect could not reasonably be expected to result therefrom,
(d) will not violate or result in a default under any material indenture, credit
agreement or other debt instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
material payment to be made by the Borrower or any of its Subsidiaries, and
(e) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries which is not permitted by Section 6.02.

Section 3.04 Financial Condition. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholder’s
equity and cash flows as of and for the fiscal years ended December 31, 2018 and
December 31, 2019, reported on by KPMG LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

Section 3.05 Environmental Matters. Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (a) has failed to comply with any
applicable Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any applicable Environmental Law,
(b) has become subject to any Environmental Liability, (c) has received notice
of any claim with respect to any Environmental Liability or (d) knows of any
basis for any Environmental Liability. This Section 3.05 is the sole and
exclusive representation and warranty of the Borrower with respect to
Environmental Laws contained in this Article 3 and no other provision hereof
shall be construed to constitute such a representation or warranty; provided
that the foregoing does not limit the provisions of Section 3.04 or
Section 3.10.

Section 3.06 No Default. No Default has occurred and is continuing.

Section 3.07 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 3.08 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed by
it and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.09 ERISA. Each ERISA Affiliate has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and is
in compliance in all material respects with the presently applicable provisions
of ERISA and the Code with respect to each Plan. No ERISA Affiliate has
(i) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (ii) failed to make any contribution or

 

-44-



--------------------------------------------------------------------------------

payment to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement, or made any amendment to any Plan or Benefit Arrangement, which has
resulted or could reasonably be expected to result in the imposition of a Lien
or the posting of a bond or other security under ERISA or the Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums due but not delinquent under Section 4007 of ERISA.

Section 3.10 Disclosure.

(a) Neither the Information Memorandum nor any of the other written reports,
financial statements, certificates or other written information (other than
Projections or information of a general economic or industry nature)
(collectively, the “Information”) furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
written information so furnished and taken as a whole and in conjunction with
all other information that has been made publicly available by the Borrower in
its filings with the Securities and Exchange Commission or in investor-related
materials publicly available on the Borrower’s website) contained as of the date
such Information was so furnished (or, if such Information expressly related to
a specific date, as of such specific date), any untrue statement of a material
fact or omitted to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to (i) projections, estimates, budgets,
forecasts, pro forma financial information, engineering reports and
forward-looking statements (within the meaning of Section 27A of the Securities
Act of 1933 and Section 21E of the Securities Exchange Act of 1934)
(collectively, the “Projections”) contained in the materials referenced above,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed by it to be reasonable at the time and
(ii) financial statements, the Borrower represents only that such financial
statements were prepared as represented in Section 3.04 and as required by
Section 5.01(a) and (b), as applicable.

(b) As of the Revolving Effective Date, to the best knowledge of the Borrower,
the information included in the Beneficial Ownership Certification provided on
or prior to the Revolving Effective Date to any Lender in connection with this
Agreement is true and correct in all material respects.

Section 3.11 Anti-Corruption Laws and Sanctions; Use of Proceeds. The Borrower
has implemented and maintains in effect policies and procedures intended to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
directors and officers, and to the knowledge of the Borrower, its employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.
Neither the Borrower nor any Subsidiary of the Borrower will, directly or, to
the knowledge of the Borrower, indirectly, use or lend, contribute, provide or
otherwise make available the proceeds of any Borrowing to any subsidiary, joint
venture partner, or other Person, (a) to fund payments to any officer or
employee of a Governmental Authority, or any Person controlled by a Governmental

 

-45-



--------------------------------------------------------------------------------

Authority, or any political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity on behalf of any
of the foregoing, in violation of applicable Anti-Corruption Laws or (b) to fund
any activity or business in, of or with, any Sanctioned Country or to fund any
activity or business of or with any Person located, organized or residing in any
Sanctioned Country or who is the subject of any Sanctions to the extent that any
such activity or business, or the funding of any such activity or business,
would be in violation of Sanctions if conducted by a Person organized,
incorporated or formed in the United States or in a European Union member state.

Section 3.12 Affected Financial Institutions. The Borrower is not an Affected
Financial Institution.

Section 3.13 Bankruptcy. Neither the Borrower nor any of its Subsidiaries intend
to (a) be or become subject to a Bankruptcy or Insolvency Proceeding under any
Bankruptcy Law or (b) have a custodian, conservator, receiver or similar
official appointed for the Borrower, any of its Subsidiaries or for a
substantial part of the Borrower’s or any of its Subsidiaries’ Property, in the
case of each of clauses (a) and (b), within the next 20 Business Days.

ARTICLE IV

CONDITIONS

Section 4.01 Revolving Effective Date. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy, facsimile or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
reasonably satisfactory to the Administrative Agent (addressed to the
Administrative Agent and the Lenders and dated the Revolving Effective Date) of
Gibson, Dunn & Crutcher LLP, counsel for the Borrower, covering such matters
related to the Borrower and the Loan Documents as the Administrative Agent shall
reasonably request. The Borrower hereby requests such counsel to deliver its
applicable opinion to the Administrative Agent and the Lenders.

(c) The Administrative Agent shall have received a certificate of the Borrower
attaching such documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of the Transactions and any other legal matters
relating to the Borrower, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received the financial statements
referred to in Section 3.04.

 

-46-



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received a certificate, dated the
Revolving Effective Date and signed by a Responsible Officer of the Borrower,
certifying (which statements shall constitute a representation and warranty made
by the Borrower to the Lenders hereunder on the Revolving Effective Date) that,
as of the Revolving Effective Date, (i) there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Responsible Officer of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (A) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (B) that involve the Loan Documents or the Transactions; and
(ii) since December 31, 2019, there has been no material adverse change in the
business, financial position, or results of operations of the Borrower together
with its Subsidiaries on a consolidated basis.

(f) The Administrative Agent shall have received a certificate, dated the
Revolving Effective Date and signed by a Responsible Officer of the Borrower,
confirming compliance, as of the Revolving Effective Date, with the conditions
set forth in paragraphs (a) and (b) of Section 4.02.

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Revolving Effective Date, including reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder, in each case to the extent invoiced at least two
Business Days prior to the Revolving Effective Date.

(h) (i) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities with respect to the Borrower and
its Subsidiaries under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation the Act, that has been
requested by the Administrative Agent at least five Business Days in advance of
the Revolving Effective Date and (ii) to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
Business Days prior to the Revolving Effective Date, any Lender that has
requested, in a written notice to the Borrower at least ten days prior to the
Revolving Effective Date, a Beneficial Ownership Certification in relation to
the Borrower shall have received such Beneficial Ownership Certification
(provided that, upon the execution and delivery by such Lender of its signature
page to this Agreement, the condition set forth in this clause (ii) shall be
deemed to be satisfied).

The Administrative Agent shall notify the Borrower and the Lenders of the
Revolving Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions
contained in this Section 4.01 is satisfied (or waived pursuant to Section 9.02)
at or prior to 5:00 p.m., New York City time, on May 1, 2020 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the date of such Borrowing, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date of such Borrowing, such representations and warranties shall continue
to be true and correct as of such specified earlier date.

 

-47-



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

(c) The proceeds of such Borrowing, together with the Consolidated Cash Balance
at the time of and immediately prior to giving effect to such Borrowing, shall
not exceed an amount equal to the working capital requirements of the Borrower
and its Subsidiaries during the period from and including the date of such
Borrowing to but excluding the date that is thirty (30) days after the date of
such Borrowing, as reasonably determined in good faith by the Borrower.

(d) The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.05.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:

(a) within 65 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, except for deviations from the
application of GAAP concurred with by the Borrower’s independent public
accountants;

(b) within 45 days after the end of each of the first three Fiscal Quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of the end of and
for such Fiscal Quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated

 

-48-



--------------------------------------------------------------------------------

Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, except for deviations from the application of GAAP concurred with by
the Borrower’s independent public accountants, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and is continuing and, if a Default has
occurred and is continuing, specifying the details thereof and any action taken
or proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.01;

(d) promptly after the same become publicly available, notice of all
registration statements or reports filed by the Borrower or any Subsidiary with
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any or all of the functions of said Commission, on Form S-1, S-3, S-4, 10-K,
10-Q, 8-K or 12b-25, and notice of any financial statements, reports, notices or
proxy statements distributed by the Borrower to its shareholders generally, as
the case may be; and

(e) promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender through the Administrative Agent may
reasonably request and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 5.01(a), Section 5.01(b)
or Section 5.01(d) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which (i) the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at www.valero.com; or
(ii) such documents are posted on the Borrower’s behalf on the website of the
Securities and Exchange Commission or any other Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). Documents required to be delivered pursuant to Section 5.01(a) or
Section 5.01(d) may be delivered electronically to the Administrative Agent;
provided that upon written request by the Administrative Agent (or any Lender
through the Administrative Agent) to the Borrower, the Borrower shall deliver
paper copies of such documents to the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such document to it and maintaining its copies of such documents.

 

-49-



--------------------------------------------------------------------------------

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent, which shall then promptly furnish to each Lender, prompt
written notice of the following:

(a) the occurrence of any Default of which any Responsible Officer of the
Borrower obtains knowledge; and

(b) if and when any ERISA Affiliate (i) gives or is required to give notice to
the PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Plan which could reasonably be expected to constitute grounds for
a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of Withdrawal Liability
or notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could reasonably be expected to result in the imposition of a Lien
or the posting of a bond or other security, a certificate of a Financial Officer
of the Borrower setting forth details as to such occurrence and action, if any,
which the Borrower or applicable ERISA Affiliate is required or proposes to
take. Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises necessary
or desirable in the normal conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation or Division of the Borrower
permitted under Section 6.03 or any merger, consolidation, Division, liquidation
or dissolution of any Subsidiary that is not otherwise prohibited by the terms
of this Agreement; provided, further, that neither the Borrower nor any of its
Subsidiaries shall be required to preserve, renew or keep in full force and
effect any right, license, permit, privilege or franchise to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay or discharge, before the same shall become delinquent
or in default, its obligations, including liabilities for Taxes, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, and (b) the Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP.

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b)

 

-50-



--------------------------------------------------------------------------------

maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations (including, without limitation, by the maintenance of adequate
self-insurance reserves to the extent customary among such companies).

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which complete and accurate entries are made of its financial and business
transactions to the extent required by GAAP and applicable law. The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, at such Administrative
Agent’s or Lender’s expense, upon reasonable prior notice and subject to any
applicable restrictions or limitations on access to any facility or information
that is classified or restricted by contract or by law, regulation or
governmental guidelines, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that advance
notice of any discussion with such independent accountants shall be given to the
Borrower and, so long as no Event of Default shall have occurred and be
continuing, the Borrower shall have the opportunity to be present at any such
discussion. The Administrative Agent and each Lender agree to keep all
information obtained by them pursuant to this Section confidential in accordance
with Section 9.12.

Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of Governmental Authorities
(including, without limitation, applicable Environmental Laws and ERISA and the
rules and regulations thereunder), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 5.08 Use of Proceeds. The proceeds of the Loans will be used solely for
working capital purposes of the Borrower and its Subsidiaries, and in any event
shall not be used to build cash balances in anticipation of, or in connection
with, any Bankruptcy or Insolvency Proceeding. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

Section 6.01 Indebtedness.

(a) The Borrower will not permit, as of the last day of any Fiscal Quarter,
commencing with the last day of the Fiscal Quarter ending March 31, 2020,
Adjusted Consolidated Net Debt as of such date to exceed 60% of Total
Capitalization as of such date.

 

-51-



--------------------------------------------------------------------------------

(b) At no time shall the aggregate of the following exceed 15% of Consolidated
Net Tangible Assets: (i) secured Indebtedness and Derivative Obligations of the
Borrower and its Subsidiaries (provided that, for purposes of the calculation in
this Section 6.01(b)(i), (A) Indebtedness of the Borrower and its Subsidiaries
that is secured by a Lien that is permitted by Section 6.02 (other than clause
(m) of such Section 6.02) and (B) Liens arising as a result of customary netting
and offset provisions in Hedging Agreements, shall be disregarded), plus
(ii) unsecured Indebtedness of the Subsidiaries of the Borrower (provided that,
for purposes of the calculation in this Section 6.01(b)(ii), Indebtedness that
is Excluded Subsidiary Debt shall be disregarded).

(c) The Borrower will not permit Indebtedness of the Borrower or its
Subsidiaries in respect of Securitization Transactions to exceed $1,500,000,000,
in the aggregate at any time outstanding.

Section 6.02 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, assume or suffer to exist any Lien to secure payment of
any Indebtedness or any Derivatives Obligations on any Property now owned or
hereafter acquired by it, except for:

(a) Liens in favor of the Administrative Agent securing Indebtedness or other
obligations existing pursuant to this Agreement;

(b) Liens created by Capital Lease Obligations; provided that the Liens created
by any such Capital Lease Obligations attach only to the Property leased to the
Borrower or one of its Subsidiaries pursuant thereto and general intangibles and
proceeds related thereto, and improvements, accessories and upgrades to the
Property leased pursuant thereto;

(c) purchase-money Liens and Liens on Property acquired, constructed or improved
by the Borrower or any Subsidiary (including such Liens securing Indebtedness
incurred within 180 days of the date on which such Property was acquired or the
date of completion of such construction or improvement); provided that all such
Liens attach only to the Property purchased, constructed or improved with the
proceeds of the Indebtedness secured thereby and improvements, accessions,
general intangibles and proceeds related thereto;

(d) Liens on Property of a Person which exist at the time such Person becomes a
Subsidiary of the Borrower as a result of an acquisition, merger or other
combination, or at the time such Person is merged or consolidated with or into,
or otherwise acquired by, the Borrower or a Subsidiary (including improvements,
accessions, general intangibles and proceeds related thereto), which Liens were
not granted in contemplation of such acquisition, merger, or other combination
and which Liens attach only to the Property described in this clause (d);

(e) any Lien existing on any Property prior to the acquisition thereof by the
Borrower or a Subsidiary (including improvements, accessions, general
intangibles and proceeds related thereto), which Liens were not granted in
contemplation of such acquisition and which Liens attach only to the Property
described in this clause (e);

(f) Liens on Property of a non-wholly owned Subsidiary to secure obligations of
such Subsidiary to the Borrower or to a wholly owned Subsidiary; provided,
however, that the obligations so secured may not be assigned, sold or otherwise
transferred to a Person other than the Borrower or another wholly owned
Subsidiary unless such Liens are otherwise permitted hereunder;

 

-52-



--------------------------------------------------------------------------------

(g) Liens arising in connection with statutory or contractual setoff provisions
granted or arising in the ordinary course of business in favor of banks,
brokers, or other creditors;

(h) Liens customarily granted on accounts receivable and related assets in
connection with Securitization Transactions to the extent Indebtedness in
respect of such Securitization Transactions is permitted under Section 6.01(c);

(i) any Lien on Property of a Subsidiary of the Borrower to the extent that
(A) such Subsidiary has provided a Guarantee of the Borrower’s Indebtedness and
other obligations existing under this Agreement, (B) the Indebtedness of the
Subsidiary of the Borrower that is secured by such Lien is pari passu with (or
subordinate to) the Indebtedness and other obligations existing pursuant to this
Agreement and (C) any Property that is subject to a Lien in support of such
Indebtedness is also subject to a pari passu (or higher priority) Lien in favor
of the Administrative Agent securing Indebtedness or other obligations existing
pursuant to this Agreement;

(j) Liens securing Indebtedness existing on the Revolving Effective Date and
listed on Schedule 6.02(j);

(k) any Lien arising out of refinancing, extending, renewing or refunding (or
successively refinancing, extending, renewing or refunding) any Indebtedness
secured by any Lien permitted by any of the foregoing clauses of this Section;
provided that the principal amount of such Indebtedness is not increased and
such Indebtedness is not secured by any additional Property;

(l) Liens for Taxes which are not yet due and payable or the payment of which is
not at the time required by Section 5.04; and

(m) Liens not otherwise permitted by the foregoing clauses of this Section 6.02
securing Indebtedness and Derivative Obligations; provided that such
Indebtedness and Derivative Obligations are permitted under Section 6.01(b).

Section 6.03 Fundamental Changes. (a) The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with the Borrower, consummate a Division as the Dividing Person, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions), all or substantially all of the Borrower’s assets, whether now
owned or hereafter acquired (including stock of its Subsidiaries), or liquidate
or dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any Person
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) the Borrower may consummate a Division as the
Dividing Person if either (A) such Division does not result in a transfer of the
Borrower’s obligations hereunder, and after giving effect thereto, the Borrower
owns all or substantially all assets owned by the Borrower immediately prior to
such Division or (B) if such Division results in a transfer of the Borrower’s
obligations hereunder, (1) the Borrower transfers its obligations hereunder to a
transferee (the “Resulting Borrower”) that is of an Investment Grade Rating
equal

 

-53-



--------------------------------------------------------------------------------

to or higher than the Borrower’s rating and the Resulting Borrower assumes,
pursuant to the terms of such transaction, all of the obligations of the
Borrower under the Loan Documents and such assumption is evidenced by an
agreement executed and delivered to the Lenders within 30 days of such
transaction in a form reasonably satisfactory to the Required Lenders and
(2) after giving effect to such Division, the Resulting Borrower owns all or
substantially all assets owned by the Borrower immediately prior to such
Division and (iii) any Person may merge with the Borrower as long as the
surviving entity, if other than the Borrower, is of an Investment Grade Rating
equal to or higher than the Borrower’s rating and so long as the surviving
entity assumes, pursuant to the terms of such transaction, each of the
obligations of the Borrower under the Loan Documents and such assumption is
evidenced by an agreement executed and delivered to the Lenders within 30 days
of such transaction in a form reasonably satisfactory to the Required Lenders.
Without limiting the generality of the foregoing, the transfer of more than 50%
of the Borrower’s Consolidated Total Assets shall be deemed, for the purposes of
this Section 6.03(a), a transfer of all or substantially all of the assets of
the Borrower.

(b) The Borrower will not, and will not permit any of its Material Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the Revolving Effective
Date and businesses reasonably related thereto.

Section 6.04 Hedging Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business.

Section 6.05 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties; provided that
the foregoing restriction shall not apply to:

(a) transactions between or among the Borrower and its Subsidiaries or between
or among Subsidiaries;

(b) transactions pursuant to any contract or agreement in effect on the date
hereof, as the same may be amended, modified or replaced from time to time, so
long as any such contract or agreement as so amended, modified or replaced is,
taken as a whole, no less favorable to the Borrower and its Subsidiaries in any
material respect than the contract or agreement in effect on the date hereof;
and

(c) transactions pursuant to which (i) Taxes are allocated among the Borrower
and its Affiliates in any reasonable manner or any manner consistent with
Section 1552 (or any successor provision) of the Code, (ii) general and
administrative expenses are allocated among the Borrower and its Affiliates in
any reasonable manner or any manner consistent with Section 482 (or any
successor provision of the Code), and (iii) interest is charged or credited to
Affiliates in any reasonable matter.

 

-54-



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under the Loan Documents, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with the Loan Documents or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with the Loan Documents or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence) or Section 5.08 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in the Loan Documents (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment in excess of
$1,000,000 in the aggregate (whether of principal, interest or fees) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable notice requirement or grace period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause
(g) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other similar relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

-55-



--------------------------------------------------------------------------------

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief with respect to itself or its debts under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding; provided that such petition on its face is sufficient such that
admission of the material allegations therein provides a basis for granting the
relief requested, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action to authorize any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not covered by independent third party
insurance as to which the respective insurer does not dispute coverage and is
not subject to an insolvency proceeding) shall be rendered against the Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Subsidiary to enforce
any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

-56-



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.01    Authorization and Action.

(a)    Each Lender hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors and
permitted assigns to serve as the administrative agent under the Loan Documents
and each Lender authorizes the Administrative Agent to take such actions as
agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to the Administrative Agent under such
agreements and to exercise such powers as are reasonably incidental thereto.
Without limiting the foregoing, each Lender hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, each of the
Loan Documents to which the Administrative Agent is a party, and to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Documents.

(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification and is
exculpated in a manner satisfactory to it from the Lenders with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

 

-57-



--------------------------------------------------------------------------------

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited circumstances expressly provided for herein relating to the
maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender other than as expressly set forth herein and in
the other Loan Documents, regardless of whether a Default or an Event of Default
has occurred and is continuing (and it is understood and agreed that the use of
the term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and

(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article, and the confidentiality
obligations in Section 9.12, shall, in each case, apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities pursuant to this Agreement. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agent.

(e) None of any Syndication Agent or any Joint Lead Arranger shall have
obligations or duties whatsoever in such capacity under this Agreement or any
other Loan Document and shall incur no liability hereunder or thereunder in such
capacity, other than the duties, responsibilities and liabilities assigned to
such entities in their capacities as Lenders hereunder but all such persons
shall have the benefit of the indemnities provided for hereunder to the extent
set forth in Section 9.03.

(f) In case of the pendency of any proceeding with respect to the Borrower under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim under
Sections 2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding;
and

 

-58-



--------------------------------------------------------------------------------

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.03). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Loans that are owing and unpaid or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

(g) The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and, except solely to the extent of the
Borrower’s rights under Section 8.01(d) (solely as Section 8.01(d) pertains to
the confidentiality obligations in Section 9.12) and to consent pursuant to and
subject to the conditions set forth in this Article, none of the Borrower or any
Subsidiary, or any of their respective Affiliates, shall have any rights as a
third party beneficiary under any such provisions.

Section 8.02 Administrative Agent’s Reliance, Indemnification, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any

 

-59-



--------------------------------------------------------------------------------

certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items (which on their face purport to be such items) expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any claim, liability, loss, cost or expense suffered by the Borrower, any
Subsidiary or any Lender as a result of, any determination of the Outstanding
Loans, any of the component amounts thereof or any portion thereof attributable
to each Lender, except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in connection therewith.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of the Borrower in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).

Section 8.03 The Administrative Agent Individually. With respect to its
Commitment and Loans, the Person serving as the Administrative Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders”, “Required Lenders” and any similar terms shall,
unless the context clearly otherwise indicates, include the Administrative Agent
in its individual capacity as a Lender or as one of the Required Lenders, as
applicable. The Person serving as the Administrative Agent and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with, the Borrower, any Subsidiary or any
Affiliate of any of the foregoing as if such Person was not acting as the
Administrative Agent and without any duty to account therefor to the Lenders.

 

-60-



--------------------------------------------------------------------------------

Section 8.04 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders and the Borrower, whether or not a
successor Administrative Agent has been appointed. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Administrative
Agent, which successor Administrative Agent must be approved in writing by
Borrower (which approval may not be unreasonably withheld, conditioned or
delayed and which approval shall not be required while an Event of Default has
occurred and is continuing). If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which successor
Administrative Agent (i) must be approved in writing by Borrower (which approval
may not be unreasonably withheld, conditioned or delayed and which approval
shall not be required while an Event of Default has occurred and is continuing),
and (ii) shall be a bank with an office in New York, New York or an Affiliate of
any such bank. Upon the acceptance of any appointment as Administrative Agent by
a successor Administrative Agent, (i) such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent and (ii) the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. Prior to any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the retiring Administrative Agent
shall take such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent. Upon such occurrence,
the Borrower shall have the right, in consultation with the Required Lenders, to
appoint a successor Administrative Agent. If no such successor shall have been
so appointed and shall have accepted such appointment within 30 days (or such
earlier day as shall be agreed by the Required Lenders) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date, whereupon, (i) the removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the removed Administrative Agent; provided that (A) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender. Following the effectiveness of the Administrative
Agent’s removal from its capacity as such, the provisions of this Article and
Section 9.03, as well

 

-61-



--------------------------------------------------------------------------------

as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the removed Administrative Agent was acting as Administrative Agent.

(c) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and the Borrower, whereupon,
on the date of effectiveness of such resignation stated in such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender. Following
the effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Section 8.05 Acknowledgements of Lenders.

(a) Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Joint Lead
Arranger, any Syndication Agent or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Joint Lead Arranger, any Syndication Agent or
any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Revolving Effective Date, or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Revolving Effective Date.

 

-62-



--------------------------------------------------------------------------------

Section 8.06 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Joint Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Joint Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower, that
none of the Administrative Agent, or any Joint Lead Arranger, any Syndication
Agent or any of their respective Affiliates is a fiduciary with respect to the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto).

 

-63-



--------------------------------------------------------------------------------

(c) The Administrative Agent, and each Joint Lead Arranger and Syndication Agent
hereby informs the Lenders that each such Person is not undertaking to provide
investment advice or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Commitments, this Agreement and any other Loan Documents, (ii) may
recognize a gain if it extended the Loans or the Commitments for an amount less
than the amount being paid for an interest in the Loans or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or email, as follows:

(i) if to the Borrower, to it at Valero Energy Corporation, One Valero Way, San
Antonio, Texas 78249, Attention of Donna M. Titzman, Executive Vice President
and Chief Financial Officer (Facsimile No. (210) 345-2497; Email:
Donna.Titzman@valero.com) with a copy to Valero Energy Corporation, One Valero
Way, San Antonio, Texas 78249, Attention of Christopher Quinn, Vice President
and Treasurer (Facsimile No. (210) 345-2267; Email: Chris.Quinn@valero.com);

(ii) if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A.,
JPMorgan Loan and Agency Services Group, 500 Stanton Christiana Road, Ops 2, 3rd
Floor Newark, DE 19713, Attention of Loan and Agency Services Group (Telecopy
No. 12012443577@tls.ldsprod.com; Email: mary.crews@jpmorgan.com); and

(iii) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

Notices and other communications (i) sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received and (ii) transmitted by telecopier or facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices delivered through
Approved Electronic Platforms, to the extent provided in paragraph (b) below,
shall be effective as provided in said paragraph (b).

 

-64-



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article II by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Notices and other communications (i) sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgement) and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its email address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(c) Change of Address. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
similar electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”).

(ii) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Revolving Effective Date, a user ID/password authorization system) and the
Approved Electronic Platform is secured through a per-deal authorization method
whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders and the Borrower acknowledges and agrees
that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders and the
Borrower hereby approves distribution of the Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

 

-65-



--------------------------------------------------------------------------------

(iii) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT,
ANY ARRANGER, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, THE “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT THEY ARE FOUND BY A FINAL
NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH PERSONS’ WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through an Approved
Electronic Platform.

(iv) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(v) Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies.

 

-66-



--------------------------------------------------------------------------------

(vi) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

Section 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b), (c) or
(d) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

(b) No provision contained in Article III, Article V, Article VI or Article VII
hereof, and none of the definitions of any defined terms related to such
provisions, may be waived, amended or modified except pursuant to an agreement
or agreements in writing entered into by the Borrower, and the Required Lenders
or by the Borrower and the Administrative Agent with the consent of the Required
Lenders.

(c) Subject to Section 2.14(b) and (c), and except as provided for in
Section 9.02(d), neither this Agreement or the Notes nor any provision of either
of the foregoing may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders.

(d) Notwithstanding anything to the contrary contained in paragraphs (b) and (c)
above, no such agreement or agreements referred to in such paragraphs shall
(i) increase or extend the Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Loan or reduce the rate
of interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly and adversely affected thereby (provided that
only the consent of the Required Lenders shall be necessary to amend
Section 2.13(c) or to waive the obligation of the Borrower to pay interest
pursuant to Section 2.13(c)), (iii) postpone the scheduled date of payment of
the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration or termination of any Commitment,
without the written consent of each Lender directly and adversely affected
thereby, (iv) change Section 2.09(c), Section 2.18(b) or Section 2.18(c) in a
manner that would alter the pro rata treatment of Lenders or pro rata sharing of
payments required thereby, without the written consent of each Lender or
(v) change Section 4.01, Section 4.02 or any of the provisions of this Section
or the percentage in the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender. In addition, no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the written consent of the Administrative
Agent.

 

-67-



--------------------------------------------------------------------------------

(e) If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

Section 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and invoiced out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of a single law firm in each appropriate jurisdiction, as
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein and the preparation and administration of
this Agreement and the other Loan Documents, (ii) all reasonable and invoiced
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of a single law firm in
each appropriate jurisdiction, as counsel for the Administrative Agent, in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (in the case of clauses (i) and (ii), whether or not the
transactions contemplated hereby or thereby shall be consummated) and (iii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the reasonable and documented fees, charges and disbursements of a
single counsel for the Administrative Agent or any Lender, in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent, the Joint Lead
Arrangers, the Syndication Agent and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related reasonable and invoiced out-of-pocket expenses,
including settlement costs and the reasonable and documented fees, charges and
disbursements of one firm of counsel for all such Indemnitees (and, if
necessary, of a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all such
Indemnitees (and, in the case of an actual or perceived conflict of interest
where the Indemnitee affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel, of another firm of counsel for
such affected Indemnitee)), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation,

 

-68-



--------------------------------------------------------------------------------

investigation, arbitration or proceeding is brought by the Borrower or its
equity holders, Affiliates, creditors or any other third Person and whether
based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related legal or other expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(i) the gross negligence, bad faith or willful misconduct of such Indemnitee or
(ii) a material breach of such Indemnitee’s material obligations under this
Agreement or (y) arise out of or in connection with any claim, litigation,
investigation or proceeding that does not involve an act or omission by the
Borrower, any Subsidiary or any of their respective Affiliates and has been
brought by an Indemnitee against any other Indemnitee (other than any claims
against an Indemnitee acting in its capacity as the Administrative Agent, the
Syndication Agent or a Joint Lead Arranger). This Section 9.03(b) shall not
apply with respect to Taxes (other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim), which, for the avoidance of doubt,
shall be addressed under Section 2.17.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to such Indemnitee, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, a Joint Lead Arranger or a Related Party of any of the
foregoing in its capacity as such.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof or the
transmission of communications through an Approved Electronic Platform. No
Indemnitee referred to in paragraph (b) above, and no Credit Party, shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent they are found by a final non-appealable judgment
of a court of competent jurisdiction to have resulted from such person’s willful
misconduct or gross negligence.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, except that (i) other than as
permitted in Section 6.03, the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto,

 

-69-



--------------------------------------------------------------------------------

their respective successors and permitted assigns, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, and each assignee, by its execution
and delivery of an Assignment and Assumption or such agreement incorporating the
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender, the Borrower and the Administrative Agent that such assignee is an
Eligible Assignee and is otherwise eligible to be a Lender hereunder;

 

-70-



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(E) no assignment shall be made to a Defaulting Lender; and

(F) no assignment shall be made to the Borrower or any Affiliate thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.07(b), Section 2.18(d) or Section 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

-71-



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of, the Borrower or the
Administrative Agent, sell participations to one or more Eligible Assignees (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first sentence of Section 9.02(d) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.15, Section 2.16, and Section 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(e) and Section 2.17(f) (it being understood that the documentation
required under Section 2.17(e) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation and the sale of such participation to such
Participant is made with the Borrower’s prior written consent. Each Lender that
sells a participation agrees, at the Borrower’s request, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.19(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest amounts) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. No Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under this Agreement or any other Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or

 

-72-



--------------------------------------------------------------------------------

other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein, in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Documents shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Section 2.15,
Section 2.16, Section 2.17, Section 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed .pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping

 

-73-



--------------------------------------------------------------------------------

of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require the Administrative Agent to accept electronic signatures in any form or
format without its prior written consent. Without limiting the generality of the
foregoing, the Borrower hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders and the Borrower, electronic images of this Agreement or any
other Loan Documents (in each case, including with respect to any signature
pages thereto) shall have the same legal effect, validity and enforceability as
any paper original, and (ii) waives any argument, defense or right to contest
the validity or enforceability of the Loan Documents based solely on the lack of
paper original copies of any Loan Documents, including with respect to any
signature pages thereto.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized, at any time and from time to time, to the fullest extent permitted
by law, to setoff and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower that are due and
payable at such time held by such Lender or Affiliate, irrespective of whether
or not such Lender or Affiliate shall have made any demand under this Agreement;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. Each Lender agrees to promptly notify the
Borrower after any such setoff and application by it or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section are in
addition to and shall not be affected by any other rights and remedies
(including other rights of setoff) which such Lender may have.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

-74-



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
submits to the jurisdiction of such courts and agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section is intended to waive the right of any
party to remove any such action or proceeding commenced in any such New York
State court to an appropriate New York Federal court to the extent the basis for
such removal exists under applicable law. Nothing in this Agreement shall affect
any right that the Administrative Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrower
or its properties in the courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

-75-



--------------------------------------------------------------------------------

Section 9.12 Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) on a confidential and
need-to-know basis to its Related Parties, including accountants, legal counsel
and other advisors, including any credit insurance provider relating to the
Borrower and its obligations (it being understood that (x) the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and (y) the
Administrative Agent or such Lender, as applicable, shall be responsible for any
breach of this section by any Person described in this clause (i) to whom the
Administrative Agent or such Lender, as applicable, made such disclosure), (ii)
to the extent requested by any Governmental Authority having or purporting to
have jurisdiction over such Person or its Related Parties (including any
regulatory authority or self-regulatory authority); provided that to the extent
practicable and not prohibited by applicable law or regulation, such Person
shall notify the Borrower prior to any such disclosure (other than pursuant to a
routine request of a regulatory authority that is not focused on the Borrower),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process; provided that such Person will notify the
Borrower reasonably promptly thereof prior to any such disclosure to the extent
practicable and not prohibited by applicable law or regulation (other than in
the case of any audit or examination conducted by bank accountants or any
regulatory authority exercising examination or regulatory authority), (iv) to
any other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (1) any assignee
of or Participant in, or any prospective assignee of or prospective Participant
in, any of its rights or obligations under this Agreement or (2) any actual or
prospective counterparty (or its advisors) to any swap, securitization or
derivative transaction relating to the Borrower and its obligations under this
Agreement, (vii) with the consent of the Borrower or (viii) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower that, to such
Person’s knowledge, did not acquire such information as a result of a breach of
this Section. For the purposes of this Section, “Information” means all
information received from or on behalf of the Borrower relating to the Borrower
and its Subsidiaries or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by or on behalf of the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so hereunder if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(A)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

-76-



--------------------------------------------------------------------------------

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

Section 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

Section 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

Section 9.15 No Fiduciary Duty, etc.

(a) The Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, the Borrower or any other person with respect
thereto. The Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, the Borrower acknowledges and agrees that no Credit Party is
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. The Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents.

 

-77-



--------------------------------------------------------------------------------

(b) In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which the Borrower may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Credit Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

(c) In addition, the Borrower acknowledges that each Credit Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
the Borrower may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from the Borrower by virtue of the transactions contemplated by the Loan
Documents or its other relationships with the Borrower in connection with the
performance by such Credit Party of services for other companies, and no Credit
Party will furnish any such information to other companies. The Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to the
Borrower, confidential information obtained from other companies.

Section 9.16 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

 

-78-



--------------------------------------------------------------------------------

Section 9.17 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

(Signature Pages Begin Next Page)

 

-79-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

VALERO ENERGY CORPORATION,

a Delaware corporation, as Borrower

By:  

/s/ Donna M. Titzman

  Name:   Donna M. Titzman   Title:   Executive Vice President and Chief
Financial Officer

 

[Signature Page to Valero Energy Corporation 364-Day Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as the Administrative Agent and a Lender

By:  

/s/ Nancy R. Barwig

  Name:   Nancy R. Barwig   Title:   Executive Director

 

[Signature Page to Valero Energy Corporation 364-Day Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent and a Lender

By:  

/s/ Maureen Maroney

  Name:   Maureen Maroney   Title:   Vice President

 

[Signature Page to Valero Energy Corporation 364-Day Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Victor F. Cruz

  Name:   Victor F. Cruz   Title:   Director

 

[Signature Page to Valero Energy Corporation 364-Day Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA—HOUSTON BRANCH, as a Lender

By:  

/s/ Joe Lattanzi

  Name:   Joe Lattanzi   Title:   Managing Director

 

[Signature Page to Valero Energy Corporation 364-Day Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Edward Sacks

  Name:   Edward Sacks   Title:   Authorized Signatory

 

[Signature Page to Valero Energy Corporation 364-Day Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:  

/s/ Anastasiya Bykov

  Name:   Anastasiya Bykov   Title:   Vice President

 

[Signature Page to Valero Energy Corporation 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

By:  

/s/ Michael Maguire

  Name:   Michael Maguire   Title:   Managing Director

 

[Signature Page to Valero Energy Corporation 364-Day Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Ryan Hutchins

  Name:   Ryan Hutchins   Title:   Senior Vice President

 

[Signature Page to Valero Energy Corporation 364-Day Credit Agreement]